951 F.2d 360
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James D. MACIEL, Sr., Petitioner-Appellant,v.Daniel J. MCCARTHY, Director, California Department ofCorrections, Respondent-Appellee.
No. 89-16685.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 10, 1991.*Decided Dec. 20, 1991.

Before CHAMBERS, TANG and TROTT, Circuit Judges.


1
MEMORANDUM**


2
James Maciel, a California state prisoner, appeals pro se the denial of his habeas corpus petition challenging his state court conviction for robbery and assault with a deadly weapon.


3
Maciel contends he was denied his sixth amendment right to effective assistance of counsel based upon his counsel's failure to subpoena and interview essential witnesses and to make proper and timely motions to suppress evidence and to exclude certain witnesses from the courtroom.


4
We find there may be error in counsel's failure to process properly one witness.   However, we find the error to be harmless.   No prejudice is shown to justify habeas relief.


5
We affirm.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3